Exhibit 10.28

EXHIBIT “B” TO SECURITY AGREEMENT
AND FINANCING STATEMENTS

          This Exhibit “B” is attached to, incorporated by reference in, and
forms a part of that certain Security Agreement and Financing Statements
(collectively, the “Security Documents”), executed and delivered by the Debtor
in connection with the financing of the Project (as hereinafter defined) in
favor of RED MORTGAGE CAPITAL, INC., an Ohio corporation (the “Secured Party”).

          This Exhibit “B” refers to the following collateral (the
“Collateral”), which may be now or hereafter located on the premises of, relate
to, or be used in connection with, the financing, construction, equipping,
repair, ownership, management, and operation of a certain nursing home facility
known or to be known as “VILLA LAS POSAS”, FHA Project No. 122-22056-PM-ALF-REF,
located on real property (the “Land”) situated in Camarillo, Ventura County,
California (the “Project”), and owned by ARV LAS POSAS, L.P., a California
limited partnership (the “Debtor”):

                    As used herein, the term “Debtor” shall mean and include the
terms “Mortgagor,” “Grantor,” “Trustor” and “Borrower”; the term “Secured Party”
shall mean and include the terms “Lender,” “Mortgagee” and “Creditor; the term
“Mortgage Property” shall mean and include the Land and the improvements
situated thereon; and the term “Improvements” shall mean and include all
buildings, structures, improvements, and alterations now constructed or at any
time in the future constructed or placed upon the Land, including any future
replacements and additions.

          1.          Fixtures.  All property (collectively, the “Fixtures”)
which is so attached to the Land or the improvements located thereon so as to
constitute a fixture under applicable law, including:  machinery, equipment,
engines, motors, boilers, compressors, incinerators, installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air, or light; antennas, cable wiring
and conduits used in connection with radio, television, security, fire
prevention, or fire detection or otherwise used to carry electronic signals;
telephone and communication systems and equipment; elevators and related
machinery and equipment; fire detection, prevention and extinguishing systems
and apparatus; security and access control systems and apparatus; piping, tubing
and plumbing equipment and fixtures; water heaters, ranges, stoves, ovens,
microwave ovens, refrigerators, dishwashers, garbage disposers, washers, dryers
and other appliances; light fixtures, awnings, storm windows and storm doors;
pictures, screens, blinds, shades, draperies, curtains and curtain rods;
mirrors, cabinets, mantles, paneling, rugs, floor and wall coverings; fences,
trees and plants; swimming pools; and exercise equipment.

          2.          Leases.  All present and future leases, subleases,
licenses, concessions or grants or other possessory interest now or hereafter in
force, whether oral or written, covering or affecting the Mortgaged Property, or
any portion of the Mortgaged Property (including proprietary leases or occupancy
agreements if the Debtor is a cooperative housing corporation), and all
modifications, extensions or renewals thereof.

          3.          Personalty.  All equipment, inventory, work-in-progress,
finished, general intangibles which are now used or in the future may be used in
connection with the ownership, management and operation of the Land and the
Improvements or are located on the Land or in the Improvements (collectively,
the “Personalty”), including furniture, furnishings, machinery, building
materials, appliances, goods, supplies, tools, books, records (whether in
written or electronic form), computer equipment (hardware and software) and
other tangible personal



--------------------------------------------------------------------------------

-- 2 --

property (other than Fixtures) which are now or in the future used in connection
with the ownership, management or operation of the Land or the Improvements or
are located on the Land or in the Improvements, and any operating agreements
relating to the Land or the Improvements, and any surveys, plans and
specifications, warranties and contracts for architectural, engineering and
construction services relating to the Land or the Improvements, and all other
intangible property and rights relating to the operation of, or used in
connection with, the Land or the Improvements, including all governmental
licenses and permits relating to any activities on the Land or the Mortgaged
Property.

          4.          Rights.  All current and future rights, including air
rights, development rights, zoning rights and other similar rights or interests,
easements, tenements, rights-of-way, strips and gores of land, streets, alleys,
roads, waters, watercourses, and appurtenances related to or benefitting the
Land or the Improvements, or both, and all rights-of-way, streets, alleys and
roads which may been or in the future may be vacated.

          5.          Insurance Proceeds.  All proceeds paid or to be paid by
any insurer of the Land, the Improvements and the Fixtures or any other part of
the Mortgaged Property, whether or not the Borrower obtained the insurance
pursuant to a requirement of the Lender.

          6.          Awards.  All judgments, awards of damages (including but
not limited to severance and consequential damages), payments, proceeds,
settlements or other compensation (collectively, the “Awards”), and the right to
receive the same,  heretofore or hereinafter made by any municipal, state or
federal authority, including interest thereon, and the right to receive the same
with respect to the Land, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property, including any awards or settlements
resulting from: (i) any taking of the Mortgage Property or any part thereof by
the exercise of the power of condemnation or eminent domain, or the police
power, (ii) any change or alteration of the grade of any street, or (iii) any
other injury or decrease in the value of the Mortgaged Property or any part
thereof (including but not limited to destruction or decrease in value by fire
or other casualty), all of which Awards, rights thereto and shares therein are
hereby assigned to the Secured Party, who is hereby authorized to collect and
receive the proceeds thereof and to give proper receipts and acquittances
therefor and to apply, at its option, the net proceeds thereof, after deducting
expenses of collection, as a credit upon any portion, as selected by the Secured
Party, of the indebtedness secured by the Security Documents, and including any
conveyance in lieu thereof.

          7.          Contracts.  All contracts, options and other agreements
for the sale of the Land, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property entered into by the Debtor now or in the
future, including cash or securities or other security deposited to secure
performance by the parties of their obligations, and all construction contacts,
architectural and engineering agreements and management contracts now or in the
future existing pertaining to the construction, development, repair, operation,
ownership, equipping or management of the Mortgaged Property.

          8,          Property Documents.  All architectural, engineering and
similar plans, specifications, drawings, reports, surveys, plats, permits, sewer
taps and allocations, agreements for utility services, bonds, warranties,
guarantees, architectural, engineering, construction and management agreements
and the like pertaining to the construction, development, repair, operation,
management and maintenance of the Mortgaged Property.

          9.          Proceeds.  All payments, proceeds, settlements or other
compensation from the conversion, voluntary or involuntary, of any of the above
into cash or liquidated claims, and the right to collect such proceeds.



--------------------------------------------------------------------------------

-- 3 --

          10.         Receipts.  All rents, earnings, revenues, royalties,
charges accounts receivable, issues and profits from the ownership, operation or
management of the Land, the Improvements or any other part of the Mortgaged
Property, and all undisbursed proceeds of the loan secured by this Instrument,
and, if the Borrower is a cooperative housing corporation, maintenance charges
or assessments payable by shareholders, members or residents.

          11.         Imposition Deposits.  All deposits made by the Borrower to
the Lender on the day monthly installments of principal or interest, or both,
are due under the Note secured by the Mortgaged Property (or on another day
designated in writing by the Lender), until the Indebtedness is paid in full,
that is an additional amount sufficient to accumulate with the Lender the entire
sum required to pay, when due (i) any water and sewer charges which, if not
paid, could result in a lien on all or any part of the Mortgaged Property, (ii)
the premiums for fire and other hazard insurance, rent loss insurance and such
other insurance as the Lender may require under the terms of the Security
Agreement, (iii) taxes, and (iv) amounts for other charges and expenses which
the Lender at any time reasonably deems necessary to protect the Mortgaged
Property, to prevent the imposition of liens on the Mortgaged Property, or
otherwise to protect the Lender’s interests, all as reasonably determined from
time to time by the Lender.

          12.         Refunds.  All refunds or rebates of impositions by any
municipal, state or federal authority or insurance company (other than refunds
applicable to periods before the real property tax year in which the mortgage
securing the Note is dated).

          13.         Tenant Security Deposits.  All tenant security deposits
which have not been forfeited by any tenant under any lease.

          14.         Names, Trademarks and Goodwill.  All names under or by
which any of the Mortgaged Property may be operated or known, and all
trademarks, trade names, and goodwill relating to any of the Mortgaged Property.

          15.         Books and Records.  All of the records and books of
account now or hereinafter maintained by or on behalf of the Debtor and/or its
agents and employees in connection with the Mortgaged Property.

          16.         Funds and Accounts.  All estate, right, title and
interest, if any, of the Debtor in and to all of the following funds and
accounts and investments of funds and accounts:

                         (a)     All accounts receivable to which the Debtor is
now entitled or to which it may be entitled at any future time.

                         (b)     All cash funds and escrows maintained with,
required by or under the control of the Lender in connection with the Mortgaged
Property including, without limitation:  mortgage loan escrows; Replacement
Reserve Funds; Sinking Funds (if applicable); Surplus Cash and/or Residual
Receipts; and all escrows (as applicable) for operating deficits, debt service
reserves, interest rate differential, minor movable equipment, change orders,
demolition, off-site construction, latent defects, and repairs; and any other
funds and accounts now or in the future held by the Lender and its successors
and assigns.

                         (c)     Any cash escrow funds and any and all funds,
securities, instruments, documents and other property which are at any time paid
to, deposited with, under the control of, or in the possession of the Secured
Party, or any of its agents, branches, affiliates, correspondents or others
acting on its behalf.



--------------------------------------------------------------------------------

-- 4 --

                         (d)     The interest of the Debtor in and to any and
all funds created or established and held by the Trustee pursuant to any
indenture of trust or similar instrument authorizing the issuance of bonds or
notes for the purpose of financing the Project located upon the Property.

                         (e)     All bank accounts, certificates of deposit,
letters of credit, securities, the Mortgaged Property; and every renewal or
replacement thereof or articles in substitution therefor, whether or not the
same are now or hereafter attached to the Mortgaged Property in any manner; all
except for any right, title or interest therein owned by any tenant (it being
agreed that all personal property owned by the Debtor and placed by it on the
Mortgaged Property shall, so far as permitted by law, be deemed to be affixed to
the Property, appropriated to its use, and covered by each of the Security
Documents to which this Exhibit is attached).

          17.         Facility Assets:  All estate, right, title and interest,
if any, of the Debtor in and to all of the assets associated with or arising out
of or in connection with the operation of a nursing home, residential care
facility, assisted living facility or similar facility on the Mortgaged
Property:

                         (a)     All major movable equipment located on the
Mortgaged Property and used in connection with the Project.

                         (b)     All hospital beds, medical equipment and
apparatus, and all other equipment goods and personal property s are commonly
used in the full furnishing and equipping of such facility, whether personal
property, inventory or fixtures, whether now owned or hereafter from time to
time acquired by the Debtor, together with all substitutions, replacements,
additions, attachments, accessories, accretions, their component parts thereto
or thereof, all other items of like property and all accounts and contract
rights covering or relating to any of all thereof, whether now in existence or
hereafter arising, and relating to, situated on, or used or usable in connection
with the ownership, operation, management, use and occupancy of the Project.

                         (c)     All licenses, permits and approvals issued by
any federal, state and local governmental entity in connection with or relating
to the ownership, operation, management, use and occupancy of the Project.

                         (d)     All Medicare/Medicaid Provider Agreements
pertaining to the Project, whether nor existing or hereinafter issued to or for
the benefit of the Debtor or as to which the Debtor may now or at any future
time have any right, title or interest.

          18.         Proceeds.  Proceeds, products, returns, additions,
accessions, accretions, component parts, replacements and substitutions of and
to any and all of the above.